Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 15, 2019

                                          No. 04-19-00287-CV

                                   IN RE Abelardo G. GONZALEZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On May 6, 2019, relator filed a petition for writ of mandamus. Because relator has obtained
the relief requested, we DISMISS his petition for writ of mandamus AS MOOT.

        It is so ORDERED on May 15, 2019.



                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018 CVH 001007 D3, styled Abelardo Gonzalez v. Alberto Gonzalez, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.